DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
In response to communications filed on 4 November 2020, claim(s) 1, 3-8, 10-16, 18, and 19 is/are amended per Applicant’s request. Therefore, claims 1-19 are presently pending in the application, of which, claim(s) 1 and 16 is/are presented in independent form.

No IDS has been received.

The previously raised objection to the drawings is withdrawn in view of the replacement sheet submitted by the Applicant.

The previously raised objection(s) to the claims is/are withdrawn in part and maintained in part in view of the amendments to the claims.

The previously raised 112 rejections are withdrawn in view of the amendments to the claims.

Claim Objections
Claim 1 is objected to because of the following informalities: It has been amended to recite, “A method performed by a a name node”, wherein the second “a” appears to be a typographical error. Claims 1 recites, “the plurality of data nodes”, however this lacks antecedent basis; it is assumed that this is a mere typographical error. Appropriate correction is required.
Claim 4-6, 14 ,and 15 are objected to because of the following informalities: The independent claim recites “storing data generated by at least one of the plurality of applications”. Emphasis added. However claims 4-6, 14, and 15 refer to “at least one of the applications” rather than “at least one of the plurality of applications”, which appears to be either stylistic or a typographical omission.
Claim 10 is objected to because of the following informalities: It lacks a conjugation between the clauses. Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  It lacks a conjugation between the clauses. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 12-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea 

Claim 1 recites a method defining an abstract idea with the additional element of a name node and plurality of data nodes. These are merely generic computing components, and there inclusion in the claim does not amount to significantly more than the judicial exception because these elements viewed separately or as part of the claim as a whole are nothing more than reciting “apply it” with respect to the abstract idea of mapping applications to application storage formats and storing information based on that mapping.

Claim 2 recites that information is related to identifying the data node storage format as one type of format, but does not positively recite identifying. This limitation is fairly construed as merely a limitation on the data itself, which does not amount to an additional element integrating the abstract idea into a practical application.



Claim 4 recites searching for a location storing a format matching the application storage format. This is simply providing additional detail to the abstract idea itself and provides no additional elements.

Claim 5 recites storing data based on a default system strategy when no locations have a storage format matching that which is generated by the application. This is simply providing additional detail to the abstract idea itself and provides no additional elements.

Claim 6 recites updating a status of a storage location in a log file after storing data in that location. This is simply providing additional detail to the abstract idea itself and provides no additional elements.

Claim 7 recites generating a mapping between workload characteristics of each of the plurality of applications and a set of file system attributes and settings. This is merely generating additional mappings that providing additional detail to the abstract idea itself and provides no additional elements.

Claim 12 recites running a checkpoint process to update a FSimage and storing that image. The running of a checkpoint process and storing the result is merely a further delineation of the abstract idea. That it is an FSimage is an additional element, however this appears to be generally linking the abstract idea to a particular technological environment rather than a particular machine, and it does not appear to improve the functioning of the computer or applying the abstract idea in some meaningful way.

Claim 13 recites storing the FSimage based on a default storing strategy much like claim 5. Like claim 5 this is simply providing additional detail to the abstract idea itself and provides no further additional elements.

Claim 14 recites compiling or benchmarking applications to generate data access features that are then sent to a node (presumably to be stored). Benchmarking amounts to observing and sending the results, which are providing additional detail to the abstract idea itself.

Claim 15 recites generating another mapping, this one based on the data access feature of the applications, and storing the mapping to the name node. This is simply providing additional detail to the abstract idea itself and provides no further additional elements.



Claim 17 describes the frequency with which information is received, and this provides no additional elements and does nothing to limit the abstract idea or integrate it into a practical application.

Claim 18 describes searching for a location matching the storage format, and as in claim 4 this is simply providing additional detail to the abstract idea itself and provides no further additional elements.

Claim 19 recites storing data based on a default strategy, and as in claim 5 this is simply providing additional detail to the abstract idea itself and provides no further additional elements


Claim 8 and its dependents are considered to be patent eligible. Claim 8 appears to provide an improvement to the functioning of the computer by balancing the workload of nodes based on application workloads, which would, when done properly, improve performance of the storage in a computer. This is indicia of an integration of the abstract idea 

Response to Arguments
Applicant’s arguments, see page 8 et seq., filed 4 November 2020, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The pending rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165